Citation Nr: 0703050	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disease of the 
stomach, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a skin disease, to 
include as due to herbicide exposure.

5.  Entitlement to service connection for diabetes mellitus 
type-II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in June 2004.

In December 2004, the veteran submitted additional evidence 
to the Board and simultaneously executed a waiver of initial 
RO review of the new evidence.  The new evidence will 
therefore be considered. 38 C.F.R. § 20.1304 (2006).

The Board notes that the September 2004 private 
psychiatrist's letter submitted by the veteran asserts that 
the veteran should be service connected for "a depressive 
and anxiety disorder."  It is unclear whether or not this 
may be intended to initiate a new claim in that regard.  The 
matter is hereby referred to the RO for any appropriate 
action.

The issues of entitlement to service connection for a disease 
of the stomach, PTSD, and diabetes mellitus type-II are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's current hearing loss disability is causally 
related to noise exposure during active military service.

2.  Any current skin disease was not manifested during the 
veteran's active duty service nor for many years thereafter, 
nor is any current skin disease otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.
  

CONCLUSIONS OF LAW

1.  Hearing loss disability was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  A skin disease was not incurred in or aggravated by the 
veteran's active duty service, nor may a skin disease be 
presumed to have incurred in such service including due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated October 2003.  
Moreover, in the October 2003 letter the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the October 2003 letter was 
sent to the appellant prior to the March 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The October 2003 VCAA letter notified the appellant to submit 
any pertinent medical evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with an 
October 2003 letter notifying him to submit evidence 
detailing the nature and history of his claimed disabilities.  
In any event, as the Board finds below that service 
connection is not warranted for a skin disease, no ratings or 
effective dates will be assigned for that issue and any 
questions as to such assignments are rendered moot.

With regard to the issue of entitlement to service connection 
for bilateral hearing loss, in light of the favorable 
decision below, any defect of notice with respect to the 
rating and effective date elements of service connection 
should be cured by the RO when effectuating the award.  The 
veteran will also still be able to initiate an appeal if he 
disagrees with the assigned rating or effective date.  The 
Board therefore believes that there is no resulting prejudice 
to the veteran as a result of any perceived lack of notice 
regarding the disability rating or effective date to be 
assigned and that no useful purpose would be served by 
delaying appellate review.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.

The Board notes that the record contains several references 
made by the veteran to multiple private doctors.  The veteran 
was provided with notice, in a VCAA letter and VA Form 21-
4142 in October 2003, that he could submit medical evidence 
in his possession, identify any private medical records he 
wishes VA to obtain, and sign the appropriate authorization 
forms which were furnished to him to allow VA to request the 
records.  The veteran did not return any authorization forms, 
but did submit some private medical records that were in his 
own possession.  Service medical records and VA examination 
reports are associated with the claims file.  Thus, the Board 
finds that all available pertinent records, in-service, 
private, and VA, have been obtained.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues addressed in 
this decision.  Under these circumstances, no further action 
is necessary to assist the claimant with regard to those 
claims.


Analysis

This appeal involves the veteran's claims of entitlement to 
service connection for bilateral hearing loss disability and 
for a skin disease.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Bilateral Hearing Loss

This appeal includes the veteran's claim of service 
connection for bilateral hearing loss.  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that a 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, service medical records indicate that the 
veteran was treated for pain in his right ear in January 
1969.  An abscess in the external ear canal was identified 
and treated.  There was no apparent follow up treatment and 
there are no other reports suggestive of any chronic ear 
disease documented in the service medical records.  The 
veteran has alleged, however, that he experienced incidents 
of significant acoustic trauma during his time in service.

The Board notes that an audiological examination report is of 
record from the veteran's January 1966 service entrance 
examination, another such report is of record from December 
1967, and finally an audiological examination from the 
veteran's April 1969 service separation examination is of 
record.  

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
converted, the audiological evaluation at the veteran's 
January 1966 entrance examination showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
-
5
LEFT
20
15
10
-
10

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

The audiometric examination conducted in December 1967 showed 
pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
16
15
15
20

The Board notes that the 1000 Hertz result for the left ear 
is not entirely clear in the report, as the handwritten 
number may indicate "10" or "16" decibels.  In this 
regard, the result more favorable to the veteran has been 
accepted by the Board.

Finally, the audiometric examination conducted at the 
veteran's April 1969 separation examination showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
10
10
10
15
15

The Board observes that none of the audiometric examination 
reports from the veteran's service medical records show 
hearing loss disability for VA purposes had manifested during 
service.  These in-service test results, however, present 
some frequencies in which the veteran's hearing acuity 
appears to worsen, some which fluctuate, and some which 
improve.  A medical question arises as to whether or not 
these hearing test results show clinical worsening in hearing 
acuity during service or otherwise show an in-service impact 
upon the veteran's hearing which may be the basis of a causal 
nexus between service and a later manifested hearing loss 
disability.  The Board notes that there is no other objective 
medical evidence of record showing the veteran's hearing 
acuity following service until his December 2003 VA 
examination.

The Board may not draw its own medical conclusions and, thus, 
may not provide its own answer to the complex medical 
question of whether the service medical records discussed 
above show a clinically significant impact upon the veteran's 
hearing acuity during the veteran's service and caused 
current hearing loss disability.  See Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Indeed, the Board must rely upon the 
conclusions of trained medical professionals with regard to 
such questions.  In this case, the December 2003 VA 
audiological examiner was asked to review the relevant 
evidence pertinent to this issue and offer a medical opinion 
as to whether the veteran currently suffers from hearing loss 
disability causally related to his service.

The December 2003 VA audiological examination showed pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
35
45
55
LEFT
25
35
40
50
60

Speech recognition scores using the Maryland CNC Test were 96 
percent for both ears.  The Board notes that the above 
results demonstrate that the veteran does currently suffer 
from hearing loss disability for VA purposes in both ears.

With regard to the question of whether the veteran's current 
hearing loss is causally related to his active service, the 
examiner discusses the relevant evidence including the 
service medical records.  The examiner takes into account the 
changes in the veteran's hearing acuity during service, 
including at the 6000 Hz frequency and particularly in the 
veteran's left ear.  The examiner notes that "there was some 
slight change in his hearing over the three year period of 
time [in service]."

The December 2003 audiological examiner offers a somewhat 
equivocal opinion regarding the question of nexus between the 
veteran's service and his current hearing loss disability, 
but the Board believes that the opinion can be reasonably 
read to support the veteran's claim.  In this regard, it 
appears that the examiner's conclusion essentially states 
that it is at least as likely as not that the veteran's 
current hearing loss is due in part to age and also due in 
part to his noise exposure during service.  The Board 
believes that this reasonably indicates that the expert's 
review of the evidence and inspection of the veteran led to 
the conclusion that the veteran's hearing was at least as 
likely as not clinically impacted during his service to 
create a nexus between service and his current hearing loss.  
The Board finds the examination report to be probative in 
that it reflects careful review of the record and a 
discussion of bases indicating a negative impact upon the 
veteran's hearing acuity during service, as interpreted by 
the examiner.  The fact that the examiner also indicates that 
aging has contributed to the veteran's hearing loss does not, 
in the Board's view, undermine the indication that the 
veteran's service likely had a causal role in the veteran's 
current hearing loss.

The December 2003 VA examiner's conclusion relies upon the 
veteran's report that his service experiences exposed him to 
acoustic trauma.  The Board has considered whether the record 
shows that the veteran was in fact exposed to such noise.  In 
this regard, the Board observes that the veteran's service 
records indicate that he served as a security police ranger 
with the Air Force in Vietnam.  Moreover, the Board has 
carefully considered several items of submitted evidence and 
lay statements which are generally supportive of the 
veteran's contention that his security police service role 
for airbases in Vietnam was of a nature that likely exposed 
the veteran to significant and unusual levels of loud noise.  
In light of the absence of any real contradictory information 
in the record, the Board finds it reasonable to accept that 
the veteran was exposed to noteworthy acoustic trauma during 
service, sufficient to support the VA etiological opinion.

The competent evidence in this case is certainly not clear.  
However, the Board finds that the record satisfactorily 
indicates that the veteran was exposed to acoustic trauma 
during service, that the veteran's hearing acuity was 
impacted during service, that the veteran currently suffers 
from hearing loss disability, and that a competent medical 
expert finds it at least as likely as not that there is a 
causal relationship between the veteran's service and his 
current hearing loss disability.  The Board is compelled to 
find that, resolving doubt in favor of the veteran, the 
positive evidence is at least in a state of equipoise with 
the negative evidence and that service connection for 
bilateral hearing loss is therefore warranted in this case.

Skin Disease

The veteran claims entitlement to service connection for a 
skin disease.  Specifically, the veteran refers to "bumps on 
head" in comments attached to his June 2004 notice of 
disagreement, and the veteran described the condition to a VA 
examiner as "a bumpy feeling on the top of his head" 
according to a December 2003 VA examination report.

The veteran contends this disease may have resulted from 
Agent Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era, therefore, his 
exposure to toxic herbicides is presumed.  See 38 U.S.C.A. 
§§ 1116, 1154.

The Board notes that the record does not contain any 
diagnosis of the veteran's claimed skin disease that matches 
any disease listed in 38 C.F.R. § 3.309(e).  The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994); see also 61 Fed.Reg. 57586-57589 (1996).  Therefore, 
service connection for the claimed disabilities cannot be 
granted on the basis of the presumptive regulations relating 
to exposure to Agent Orange.

Moreover, even assuming for the sake of the veteran's 
argument that he currently suffers from one of the skin 
diseases listed in 38 C.F.R. § 3.309(e), either porphyria 
cutanea tarda or chloracne or other acneform disease 
consistent with chloracne, service connection cannot be 
warranted in this case.  The diseases listed in 38 C.F.R. 
§ 3.309(e) shall be presumed service connected if they have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acne form 
disease consistent with chloracne, and porphyria cutanea 
tarda must have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6); see also 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In this regard, the 
Board observes that there is no evidence whatsoever in the 
service medical records suggesting any skin disease, and 
there is no contemporaneous evidence of record to show any 
suggestion of a skin disease prior to the filing of this 
claim in August 2003, over 34 years following the veteran's 
separation from service.  A December 2003 VA examination 
report shows that the veteran reported that he had never 
sought any professional treatment for the skin bumps at any 
time prior to the VA examination.  Thus, there is no medical 
evidence to suggest that any skin disease became manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent.  
The Board further notes that there has been no suggestion, 
either by the veteran or by any medical evidence, that the 
veteran's skin bumps are a manifestation of any other disease 
listed on 38 C.F.R. § 3.309(e).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

The Board now turns to whether service connection is 
warranted on a direct basis for a skin disease.  The Board 
has carefully reviewed the service medical records for any 
indication of pertinent symptomatology or diagnoses, but 
finds that there was no in-service manifestation or complaint 
of any skin disease reflected in service medical records.  In 
particular, the Board observes that the veteran's April 1969 
separation examination report shows that the veteran's skin 
was found to be clinically normal at that time with no 
pertinent defects reported by the veteran or noted by the 
examiner.  The service medical records thus strongly suggest 
that neither the veteran nor trained medical professionals 
believed that the veteran suffered from a chronic skin 
disease during service.

No skin conditions are suggested in any of the service 
records.  Moreover, the earliest contemporaneous evidence 
referencing the existence of any skin disease is the 
veteran's August 2003 filing of this claim for service 
connection, which leaves 34 years between the veteran's 
separation from service and the first indication of a skin 
disease.  The Board again notes that the veteran reported 
during his December 2003 VA examination that he had never 
before sought professional treatment for his skin disease, 
thus it appears that no contemporaneous documentation may 
exist to show the medical history and etiology of this 
disease over the 34 years following service.  This lengthy 
period without evidence of manifestation or treatment for the 
veteran's skin disease weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The record is silent as to any pertinent treatment or 
complaints for more than three decades following service.  
Moreover, there is no competent medical evidence in the 
record suggesting any causal link between the veteran's 
claimed disabilities and his service.  In this regard, the 
Board notes that the veteran was afforded a December 2003 VA 
examination associated with this claim to address this issue 
of the veteran's skin disease.  The December 2003 VA 
examination report explains that the examiner inspected the 
bumps on the veteran's head and reviewed the claims folder, 
but found that "there was no evidence that it was service 
connected."  The examiner reported this finding to the 
veteran during the exam and, as noted in the December 2003 
report, the veteran "was satisfied" at that time.  As the 
examiner reviewed the claims folder and inspected the 
veteran's skin, and as the examiner's report contemplates the 
lack of any evidence showing any skin disease during service 
or for many years thereafter, the Board finds that this 
competent medical opinion relies upon an adequate basis and 
has significant probative value.

The Board is thus presented with an evidentiary record which 
does not show the claimed disabilities during service or for 
many years following discharge from service.  The Board 
acknowledges that the veteran himself is asserting that he 
suffers from a skin disease which is causally linked to his 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

Because there is no competent evidence suggesting a causal 
link between any skin disease and the veteran's service, and 
because of the length of time following service prior to any 
medical evidence of skin disease, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a skin disease.  Moreover, service 
connection is not warranted on the basis of exposure to Agent 
Orange as there is no evidence that the veteran currently has 
a skin disease determined to be associated with exposure to 
Agent Orange.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).


ORDER

Service connection for bilateral hearing loss is warranted.  
To this extent, the appeal is granted.

Service connection for a disease of the skin is not 
warranted.  To this extent, the appeal is denied.


REMAND

With regard to the issue of entitlement to service connection 
for a disease of the stomach, the Board notes that the 
veteran was afforded a VA examination in association with 
this claim in December 2003.  At that time, the examiner 
noted service medical records which show that the veteran was 
treated for gastrointestinal symptoms in January 1966.  
Additionally, the veteran reported that he was diagnosed with 
a hiatal hernia around 1988.  The veteran complains of 
experiencing symptoms of stomach ache and an acidic taste in 
his mouth since around the time of his discharge from 
service.

It is unclear from the record whether the veteran is claiming 
that his stomach symptoms are due specifically to hiatal 
hernia or rather some unspecified gastrointestinal pathology.  
The December 2003 VA gastrointestinal examination report does 
not provide any current diagnosis or explanation of the 
veteran's current reported symptomatology and the report 
contains no etiology opinion regarding the likelihood of any 
relationship between any current pathology and the veteran's 
service.  The report ends simply with a summary that the 
veteran reports more than a 30 year history of symptoms.  
Significantly, the veteran was scheduled for a follow-up 
examination to include a colonoscopy and an 
esophagogastroduodenoscopy.

The follow-up examination was scheduled for January 2004, but 
there is no report from this follow-up currently associated 
with the claims file.  However, the veteran appears to refer 
to having undergone this procedure in correspondence dated 
June 2004.  As it appears that this procedure associated with 
the veteran's VA examination has not been included in the 
record, and as the portion of that VA examination in the 
record does not provide a current diagnosis or etiology 
opinion, the Board believes that further development is 
necessary before proper appellate review of this issue is 
possible.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(which held that those records in the control of the 
Secretary (such as documents generated by VA) are considered 
to be constructively before the Board of Veterans' Appeals 
(Board) and must actually be part of the record on review); 
see also VAOPGCPREC 12-95.

Concerning the veteran's claim of entitlement to service 
connection for PTSD, the Board observes that the record does 
not contain any medical evidence indicating that the veteran 
is currently diagnosed with PTSD.  However, the veteran has 
submitted a letter from a private psychiatrist, dated 
September 2004, indicating that the veteran has been under 
consideration for a diagnosis of PTSD.  More significantly, 
the veteran has claimed that a VA psychiatrist has discussed 
his case with him and specifically addressed the question of 
whether the veteran currently suffers from PTSD.  In June 
2004, in two separate handwritten comments, the veteran 
indicated that a VA psychiatrist named "Dr. Lees" had 
discussed his case with him and, additionally, the veteran 
cites "Dr. Lees' report (VA Report, PGH, PA)" as evidence 
supporting his claim regarding PTSD.  The Board recognizes 
that the veteran has had a VA PTSD examination in association 
with this claim, however there is unfortunately no report of 
record from Dr. Lees and there is no indication in the record 
that a determination has been made regarding the availability 
of such a report.  The Board notes that it appears that a 
psychiatrist with a name matching that repeatedly cited by 
the veteran is listed as working at the identified VA 
facility, thus the Board feels it is necessary to ensure that 
any reports from this doctor are associated with the claims 
folder before proper appellate review can be completed; the 
veteran has in fact specifically asserted that reports from 
this VA doctor support his claim.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also VAOPGCPREC 12-95.

The Board also notes that the December 2003 VA psychiatric 
examination report, in the "psychiatric history" section of 
the report, appears to describe that the veteran has been 
evaluated for PTSD in the recent past.  The Board is unable 
to determine whether the described evaluations took place at 
VA facilities and may have outstanding VA documentation which 
is not associated with the claims file, but any such records 
should be added to the record when an attempt is made to 
update the veteran's pertinent VA treatment records in the 
claims file.

Finally, with regard to the veteran's claim of entitlement to 
service connection for diabetes mellitus type-II, the Board 
finds there is essential confusion in the record pertaining 
to a decisive question.  Specifically, the record presents 
confusion regarding whether or not the veteran is currently 
diagnosed with chronic diabetes mellitus type-II.  The 
veteran underwent a VA examination in association with this 
claim in December 2003, and the corresponding report from the 
examiner specifically states the expert's conclusion that, 
"I find no evidence of Diabetes Type II at this time."  The 
report reflects that the examiner noted the veteran's 
description of his own history of being diagnosed with 
diabetes in the past, but the examiner comments that "[t]he 
veteran is a very poor historian" specifically with regard 
to this history of diagnosis.  It is not clear whether the 
expert author of this report concludes that the veteran does 
not have any current diagnosis of diabetes at all, or whether 
the veteran might be diagnosed with diabetes but presents no 
current symptoms or manifestation at the present time.

The veteran contends that he has brought his diabetes under 
control through treatment featuring diet and exercise, but 
that he nevertheless suffers from underlying chronic 
diabetes.  The veteran has also presented a private medical 
report showing diagnostic test results which appear to 
indicate elevated glucose readings from June 2002.  
Significantly, this report was only added to the record in 
June 2004 and, thus, was not reviewed or addressed by the 
December 2003 VA examiner.  The June 2002 diagnostic testing 
report, however, does not expressly state a diagnosis of 
diabetes and the Board is not competent to interpret this 
information to draw its own medical conclusion on the 
question.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
The question is made further unclear by the fact that 
multiple VA examination reports authored in association with 
other claims and involving physicians of different 
specialties refer to the veteran as having diabetes, but the 
VA examination report authored by an expert specifically 
selected to address whether the veteran currently is 
diagnosed with diabetes does not clearly indicate that he is 
so diagnosed.  The Board is unable to determine whether the 
other medical references to the veteran's diabetes occur as 
the result of the veteran's own relayed history or rather as 
competent diagnosis; there is thus no clear competent 
diagnosis of diabetes mellitus type-II in the record, but 
there is substantial suggestion that the veteran either 
currently has diabetes or has previously suffered from some 
form of diabetes.  The resulting ambiguity must be clearly 
and properly addressed by an appropriate medical expert 
because a proper current medical diagnosis of chronic 
diabetes mellitus could be decisive to the outcome of this 
appeal.

In addition, the Board notes that the veteran has made 
several references to private doctors and private medical 
reports which are not in the claims file.  The Board 
recognizes that the RO has provided the veteran with proper 
notice and instructed him to fill out authorization forms to 
permit the RO to request any private records the veteran 
wants obtained, and the Board observes that the veteran has 
not completed these necessary forms.  However, as these 
issues are being remanded for further development for other 
reasons, the Board finds it reasonable to once again attempt 
to clarify to the veteran the necessary steps he must take to 
allow VA to obtain any pertinent private medical records.  
The Board notes that, in multiple items of correspondence, 
the veteran appears to believe that VA is in possession of 
his complete private medical records or is otherwise in 
contact with his private doctors, but the information he 
references is not a part of his claims file and cannot be 
requested before he completes the proper paperwork.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  Although it has previously done so, 
the RO should take reasonable steps to 
again notify the veteran of the steps and 
paperwork he must complete to authorize 
the RO to request any private medical 
records he wishes to be associated with 
his claims folder.  The veteran is hereby 
advised that he has referenced private 
medical reports in his correspondence 
which he has not authorized the RO to try 
to obtain.  The RO should attempt to 
obtain any private medical records 
properly authorized by the veteran.

3.  The RO should obtain all VA medical 
reports not already of record regarding 
all treatment and examinations related to 
the veteran's claimed disease of the 
stomach, PTSD, and diabetes.  In 
particular, the RO should be advised that 
it appears the veteran may have had a 
follow-up session to his December 2003 VA 
gastrointestinal examination which may 
have taken place around January 2004.  
Also, the RO should be advised that the 
veteran has indicated meeting with a 
psychiatrist named Dr. Lees at a 
Pittsburgh VA facility, and the veteran 
has referenced the existence of at least 
one report from this doctor as relevant to 
his claimed PTSD.

4.  The RO should take appropriate action 
to ascertain the veteran's assignments in 
Vietnam.  The RO should then request 
official verification of the claimed 
stressors, and a formal determination 
should be made as to whether a claimed 
stressor has been corroborated.  

5.  If, and only if, it is determined that 
the veteran participated in combat or if a 
claimed stressor is corroborated, then the 
veteran should be scheduled for another 
PTSD examination.  In connection with the 
examination, the examiner should be 
clearly advised of the details of the 
veteran's participation in combat or the 
corroborated stressor(s), as the case may 
be.  The claims file must be made 
available to the examiner.  The examiner 
should then clearly report whether the 
veteran suffers from PTSD related to 
either combat or a corroborated stressor. 

6.  Once the RO has determined that the 
claims folder contains all available VA 
medical records pertinent to the veteran's 
claims on appeal, the RO should determine 
whether the VA examination conducted to 
evaluate the veteran's claimed disease of 
the stomach, possibly covering two separate 
sessions, now contains an adequate report 
of current diagnoses and an adequate 
etiological opinion regarding any current 
diagnoses.  If the complete VA examination 
report does not adequately address current 
diagnoses and an etiological opinion, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his claimed stomach disease.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Please clearly identify each 
specific current diagnosis found in 
examining the veteran's reported stomach 
symptoms?

     b)  For each current acquired 
diagnosis, please state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
was caused or aggravated during the 
veteran's active duty service?  In 
answering this question, please explain 
the medical rationale for any conclusions 
and discuss any relevant service and post-
service medical records.

7.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his claimed diabetes mellitus 
type-II.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

     a)  Please clearly state whether the 
veteran is currently diagnosed with 
diabetes mellitus type-II?  The examiner's 
attention is directed to a private medical 
record dated June 2002 in the claims file 
which reports apparently elevated glucose 
levels at that time, but makes no clear 
diagnosis.

     b)  If the veteran is diagnosed with a 
form of diabetes other than diabetes 
mellitus type-II, please identify and 
explain the current diagnosis.

    c)  If the examiner finds that the 
veteran has had diabetes in the past, but 
does not currently show evidence of 
diabetes, please explain whether this 
indicates that the disease has resolved and 
the veteran no longer has a diagnosis of 
diabetes, or whether the veteran is merely 
effectively managing the symptoms of an 
ongoing diagnosis of chronic diabetes.

     d)  For each current diagnosis 
related to the veteran's claimed diabetes, 
please state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current diagnosis 
was caused or aggravated by the veteran's 
active duty service?  In answering this 
question, please explain the medical 
rationale for any conclusions and discuss 
any relevant service and post-service 
medical records.

8.  After completion of the above and any 
other development the RO deems necessary, 
the RO should review the expanded record 
and adjudicate the veteran's claims which 
remain on appeal.  If the determination of 
any claim remains unfavorable to the 
veteran, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


